Citation Nr: 0408046	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Service connection was previously denied for low back and 
left knee disorders by rating decisions dated in February 
1996, March 1996, and August 1996.  In addition, a November 
1996 rating decision found, in part, that new and material 
evidence had not been received to reopen these claims.  
Further, the veteran was informed of these decisions, 
including his right to appeal, and while he submitted 
additional evidence, he did not initiate an appeal to any of 
these decisions by the filing of a timely Notice of 
Disagreement.

3.  The evidence submitted to reopen the veteran's claims of 
service connection for a low back and/or a left knee disorder 
either does not bear directly and substantially upon the 
specific matter under consideration, or it is cumulative or 
redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no competent medical evidence that the veteran 
has a current left ankle disorder.




CONCLUSIONS OF LAW

1.  The November 1996 rating decision which found that new 
and material evidence had not been received to reopen the 
veteran's claims of service connection for a low back and/or 
left knee disorder is final.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991 & West 2002); 38 C.F.R. § 20.1103 (1996 & 2003).

2.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for a 
low back and/or left knee disorder, the benefit sought on 
appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  Service connection is not warranted for a left ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in November 2000, February 
2001, April 2001, and June 2001.  Although these letters did 
not specifically cite to the VCAA, they did inform the 
veteran of what information and evidence was needed to 
substantiate service connection claims, that he needed to 
submit new and material evidence regarding his low back and 
left knee claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, it should be noted that the RO continued to notify 
the veteran of what was necessary to substantiate his claims 
by the April 2002 rating decision, and the July 2002 
Statement of the Case (SOC).  In pertinent part, the SOC 
included a summary of the relevant VCAA regulatory 
provisions.  Accordingly, the Board finds that the appellant 
was aware of the relevant provisions of the VCAA, and that 
there is no further duty to notify.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence regarding his claims that has not been obtained or 
requested by the RO.  Although an examination is not required 
in the context of new and material evidence claims, such an 
examination was accorded to the veteran with respect to his 
low back and left knee claims in December 2001.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. at 45,628.  No 
examination appears to have been accorded with respect to the 
left ankle claim.  However, for the reasons detailed below, 
the Board finds that no such examination is warranted based 
on the facts of this case.  Further, the veteran and his 
representative have been accorded the opportunity to present 
evidence and argument in support of this case.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  The record reflects that service 
connection was previously denied for low back and left knee 
disorders by rating decisions dated in February 1996, March 
1996, and August 1996.  In addition, a November 1996 rating 
decision found, in part, that new and material evidence had 
not been received to reopen these claims.  Further, the 
veteran was informed of these decisions, including his right 
to appeal, and while he submitted additional evidence, he did 
not initiate an appeal to any of these decisions by the 
filing of a timely Notice of Disagreement.

The evidence on file at the time of the last prior denial 
includes the veteran's service medical records, statements 
from the veteran, and post-service medical records which 
cover a period through 1996.

In his statements, the veteran indicated that he had current 
disabilities of the low back and left knee due to injuries 
sustained while engaged in combat during World War II.

The veteran's enlisted record and report of separation 
indicates that he received the Combat Infantryman Badge, 
among other awards and citations.

The veteran's service medical records contain no findings 
indicative of low back, left knee, or left ankle problems.

At a July 1947 VA medical examination, the veteran complained 
of right knee problems, and described the circumstances of an 
in-service right knee injury.  However, he did not indicate 
that there was any impairment of the low back, left knee, or 
left ankle, nor does it appear that any objective findings 
were made regarding these joints.

Records dated in 1987 and January 1989 note complaints of 
bilateral knee problems, right worse than the left, and that 
the veteran indicated he had these problems since an in-
service injury.  Subsequent records dated in August 1991 note 
complaints of back pain which radiated into right leg.  An 
MRI conducted that month was consistent with arthritis.  
Records dated in October 1992 note that complaints included 
the left knee.  Thereafter, records continue to show findings 
of the low back and left knee, and include diagnoses of 
arthritis, degenerative joint disease, and degenerative disc 
disease.

A September 1995 VA joints examination notes that the veteran 
indicated he injured his left knee and low back while on 
active duty in World War II.  He reported that the left knee 
was struck by a chunk of soil or dirt during a mortar attack, 
and that his back was injured around the same time when he 
jumped into a bomb crater on top of other American soldiers 
during a mortar barrage.  Impressions following examination 
of the veteran were degenerative joint disease, moderate, 
both knees; and history of lumbar disc disease and stenosis 
(recent).  Moreover, the examiner commented that it was not 
known whether these conditions dated back to World War II 
with any degree of certainty.

The February and March 1996 rating decisions denied the 
veteran's claims of service connection for low back and left 
knee disorders, finding that they neither occurred in nor 
were caused by active service.  In the August 1996 rating 
decision, the RO denied the claims as not well-grounded.  The 
RO conceded that both joints were injured during service, as 
they were alleged to have occurred during combat.  However, 
the RO essentially found that there was no competent medical 
evidence linking the current disabilities to the in-service 
injuries, and noted that the September 1995 VA joints 
examiner reported that it was not possible to state whether 
these disabilities dated back to World War II.  The RO also 
noted the fact that there was no medical evidence of these 
disabilities until many years after service.

As mentioned above, the November 1996 rating decision found, 
among other things, that new and material evidence had not 
been received to reopen the claims of service connection for 
a left knee and a low back disorder.

The evidence added to the file since the time of the last 
prior denial includes additional statements from the veteran, 
as well as additional post-service medical records which 
cover a period through 2002.

In his additional statements, the veteran essentially 
contended that he developed disabilities of the low back, 
left knee, and left ankle secondary to his traumatic 
arthritis of the right knee, for which service connection was 
established by an October 1996 Board decision.  

The additional medical records continue to show findings of a 
low back and left knee disorder.  For example, in March 1997, 
he underwent arthroscopic medial meniscectomy and ganglion 
cyst excision from the left knee.  Thereafter, he had total 
left knee arthroplasty in September 1998.

Various medical records dated in 2000 and 2001 note that the 
veteran used a cane, and that he received treatment due to an 
unsteady gait.  For example, a neurology consult conducted in 
October 2000 noted that he had been having bilateral foot 
numbness which had been getting progressively worse during 
the past 10 years, and especially worse over the last 2 
years.  Assessment following evaluation of the veteran was 
that he had a gait disorder which was probably polyfactorial, 
and that there were clear signs of peripheral neuropathy.  

Subsequent records dated in March 2001 note that the veteran 
complained of back pain with slight numbness/tingling in the 
bilateral lower extremities, unsteady balance, and increasing 
left knee pain.  Assessment was back pain.  Additional 
records dated that same month show findings of peripheral 
neuropathy affecting lower extremities and some low back 
pain.

The veteran underwent a new VA joints examination in December 
2001, at which the examiner indicated that the claims folder 
had been reviewed.  Among other things, the examiner noted 
that the history gleamed from the case folder was that the 
veteran claimed having injured his knees and his back while 
in the military, but that there was no evidence of any notes 
from the early years following his discharge from the 
military alluding to his left knee and lower back.  Following 
examination of the veteran, the examiner diagnosed severe 
degenerative joint disease of the lumbar spine, status-post 
lumbar laminectomy/discectomy; and status-post left knee 
arthroplasty for severe degenerative joint disease.  Further, 
the examiner commented that as there were no records of 
complaints referable to the veteran's left knee and lower 
back in the years immediately following his discharge from 
the military, that he was unable to relate the present back 
and left knee problems to the veteran's military activities.  
Thereafter, in a March 2002 addendum, the examiner stated, in 
part, that the veteran's antalgic gait was in large measure 
secondary to his left knee, and that it was not likely that 
the service-connected right knee impairment was such so as to 
cause the advanced problems in the left knee and lumbar 
spine.

A thorough review of all the post-service medical records 
reflects that there is no diagnosis of a chronic left ankle 
disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provides that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  However, the 
revised version of 38 C.F.R. § 3.156(a) is only applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).  The veteran's application to 
reopen his previously denied claims of entitlement to service 
connection for back and left knee conditions were filed in 
November 2000 and April 2001 and as such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, 
applies to this claim.  See 38 C.F.R. § 3.156(a) (2001).

Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the claims 
of service connection for the veteran's low back and/or left 
knee disorders, and that the preponderance of the evidence is 
against his claim of service connection for a left ankle 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  See Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).  Although he is competent, as 
a lay person, to describe his history and visible 
symptomatology, he is not competent to diagnose a medical 
disability or provide a competent medical opinion as to the 
etiology thereof.

With respect to the new and material evidence claims, the 
Board notes that service connection was previously denied for 
the veteran's low back and left knee disorders because, in 
essence, the competent medical evidence did not link the 
current disabilities to his reported in-service injuries.  
The Board also notes that the veteran's account of these 
injuries were accepted as true pursuant to 38 U.S.C.A. 
§ 1154(b) and the implementing regulatory provisions in that 
he alleged they occurred while engaged in combat.

Here, the additional medical records and statements from the 
veteran are "new" to the extent they were not on file at 
the time of the last prior denial.  Nevertheless, this 
evidence is cumulative and redundant to the extent they 
reiterate the veteran's account of in-service injuries and 
show current disabilities of the low back and left knee.  
Such evidence was of record at the time of the previous 
decisions which denied these claims.  

In conjunction with his application to reopen, the veteran 
has asserted that his left knee and low back disorders are 
secondary to his service-connected right knee disorder.  A 
review of the prior denials does not indicate that this 
theory of entitlement was explicitly considered when these 
claims were previously adjudicated.  However, no competent 
medical evidence has been submitted in support of this 
theory.  In fact, the only competent medical evidence to 
address this theory is that of the March 2002 VA addendum 
which, as detailed above, is against the claim.  
Consequently, the Board concludes that this additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

There being no additional evidence received in support of the 
veteran's application to reopen, the Board finds that the 
additional evidence is cumulative and redundant of the 
evidence that was of record at the time of the last prior 
denial, and it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, new and material evidence has not been presented 
pursuant to 38 C.F.R. § 3.156(a), and the appeal must be 
denied.  Inasmuch as new and material evidence has not been 
received, the Board does not have jurisdiction to consider 
the merits of the underlying service connection claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).

The Board further finds that even if new and material 
evidence had been received, the underlying service connection 
would be denied as the preponderance of the competent medical 
evidence is against a finding that the current low back and 
left knee disorders are causally related to active service, 
to include as secondary to the service-connected right knee 
disorder.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  Here, the only competent medical opinions of 
record to address the etiology of these disabilities are 
those of the September 1995 and December 2001 VA examiners, 
to include the March 2002 addendum, which are against these 
claims.  

Regarding the left ankle claim, the Board notes that a 
thorough review of the claims folder indicates that there is 
no competent medical evidence of a current disability.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board further finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

In this case, despite multiple medical records evaluating and 
treating the veteran's lower extremities, there is no 
evidence of complaints, findings or diagnosis of a left ankle 
disorder.  In Wells v. Principi, the Court of Appeals for the 
Federal Circuit noted that it is not enough merely for a 
veteran to claim he is disabled in order to obligate the 
Secretary to provide a medical examination.  Wells, 326 F.3d 
1381 (Fed. Cir. 2003).  The Federal Circuit held that the 
veteran is required to show some causal connection between 
his disability and his military service.  A disability alone 
is not enough.  Id.  Here, the veteran has not even 
established a current disability.  The only statement in the 
record even mentioning the left ankle, other than the 
veteran's claim, is a statement from the veteran's wife 
indicating that his left ankle gives out on occasion.  
However, the medical evidence shows no complaints of left 
ankle pain or instability, and the veteran has not described 
any persistent or recurring symptomatology related to his 
ankle.  Additionally, he does not contend that his claimed 
left ankle disability was caused by combat; rather, his 
representative contends that it is the result of an altered 
gait caused by his service-connected disability.  On this 
point, the medical evidence of record has already determined 
that the veteran's altered gait is the result of his 
nonservice-connected left knee disorder.  Thus, the Board 
finds that the record does not contain competent evidence of 
a current left ankle disability, nor does it contain 
competent evidence that a left ankle disability may be 
associated with the veteran's military service, and an 
examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
see also Wells, supra.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

In making the above determination, the Board was cognizant of 
the fact that the veteran engaged in combat during active 
service.  However, it does not appear that he indicated that 
his left ankle was injured during service.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) would provide no 
additional benefit in the instant case.  Moreover, the Board 
reiterates that the claim was denied due to the fact that 
there is no competent medical evidence of a current 
disability, and not due to the veteran's account of what 
occurred during active service.




ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for a low 
back and/or left knee disorder, the benefit sought on appeal 
is denied.  

Entitlement to service connection for a left ankle disorder 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



